—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered June 25, 1996, convicting him of conspiracy in the fourth degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not move to withdraw his plea of guilty. Therefore, he has failed to preserve for appellate review his current claim that the court should not have accepted his plea (see, e.g., People v Pascole, 48 NY2d 997, 998). In any event, the record does not support the defendant’s belated assertion that his plea was not knowing, intelligent, and voluntary. Although the defendant claimed, immediately before sentence was imposed, that he had not been “in the right sense of mind” when he plotted with an undercover police officer to strike the knees of his wife and his sister-in-law with a baseball bat, that did not negate any of the elements of the crimes to which he had allocuted, nor did he recite a viable defense (see, e.g., People v Harris, 61 NY2d 9, 17; People v Nixon, 21 NY2d 338, 350, cert denied sub nom. Robinson v New York, 393 US 1067; People v Rhodes, 176 AD2d 828, 829). Moreover, the defendant was experienced in the ways of the criminal justice system (see, e.g., People v Corso, 183 AD2d 774, 775), and was transparently endeavoring to manipulate the court into imposing a lesser sentence than the one he had negotiated for, as he had recently done before the same court in the context of a separate plea agreement regarding another felony that he had committed against his wife (cf., People v Polanco, 96 AD2d 910; People v Valente, 77 AD2d 917; People v Quiles, 72 AD2d 610). S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.